Case 2:18-cr-00121-PSG Document 186-1 Filed 10/22/19 Page 1 of 2 Page ID #:1034




                Exhibit A
                Case 2:18-cr-00121-PSG Document 186-1 Filed 10/22/19 Page 2 of 2 Page ID #:1035
                                                AFS - Special Search


Document   Serial Number   Make Model      Caliber Barrel   Type Category   Date of       Person Name
Code                                               Length                   Transaction
D (Dros)   MHE252          CLT   GOVT      0038    5        P      I        11/08/2016    CAMACHO,OSCAR   MORALES
D (Dros)   ELCEN8536       CLT   CUST GOVT 0038    5        P      I        11/08/2016    CAMACHO,OSCAR   MORALES
D (Dros)   36756           CLT   1911      0038    5        P      I        06/02/2016    CAMACHO,OSCAR   MORALES
D (Dros)   38SS05430       CLT   1911      0038    5        P      I        06/02/2016    CAMACHO,OSCAR   MORALES
